Opinion oe the Oourt by
Judge Hardin :
The' allegations of the answer of the appellant, Sehon, confessed by the demurrer, sufficiently import that the deed was made by McCarthy and wife and the notes of Sehon taken in pursuance of an arrangement, of which the appellee was cognizant, for the purpose of obtaining money from him by ostensibly sharing or discounting the .notes to him, at an usurious rate of interest for the use of the money advanced. This, if true, as alleged *132in the answer, was, in our opinion, according to the case of Richardson v. Scobee, 10 B. Monroe, 12, and other decisions of this court, equivalent to a direct lending of money for usurious interest, and the court therefore erred in sustaining the demurrer of the plaintiff to the answer.

Brown, for appellant.


Cochran, for appellee.

Wherefore the judgment is reversed and the cause remanded for further proceedings not inconsistent with this opinion.